Citation Nr: 1429929	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  11-07 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for a neck disability.

6.  Entitlement to service connection for a bilateral ear disability.

7.  Entitlement to service connection for a bilateral eye condition, also claimed as cataracts.

8.  Entitlement to service connection for a bilateral knee disability.

9.  Entitlement to service connection for a right hand disability, to include as secondary to a back disability.


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from September 1955 to June 1965.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's hearing is manifested by no more than Level IV hearing acuity in the right ear and Level VI hearing acuity in the left ear.

2.  The Veteran's service-connected tinnitus is assigned a 10 percent disability rating, the maximum evaluation authorized under Diagnostic Code 6260, and there are no exceptional circumstances.

3.  The preponderance of the evidence shows that the Veteran's hemorrhoids are not related to military service.

4.  The evidence does not reflect a current low back disability.

5.  The evidence does not reflect a current neck disability.

6.  The evidence does not reflect a current bilateral ear disability.

7.  The preponderance of the evidence shows that the Veteran's bilateral eye condition, also claimed as cataracts, was not present in service or until many years thereafter and is not related to service or to an incident of service origin.

8.  The preponderance of the evidence shows that the Veteran's bilateral knee disability was not present in service or until many years thereafter and is not related to service or to an incident of service origin.

9.  The evidence does not reflect a current right hand disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013).

2.  The criteria for an evaluation in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.87, Diagnostic Code 6260 (2012); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

3.  The criteria for service connection for hemorrhoids have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107 (West 2002); 38 C.F.R §§ 3.102, 3.303 (2013).

4.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107 (West 2002); 38 C.F.R §§ 3.102, 3.303, 3.307, 3.309 (2013).

5.  The criteria for service connection for a neck disability have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5103, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.303, 3.307, 3.309 (2013).

6.  The criteria for service connection for a bilateral ear condition have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5103, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.303, 3.307, 3.309 (2013).

7.  The criteria for service connection for a bilateral eye condition, also claimed as cataracts, have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5103, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.303 (2013).

8.  The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5103, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.303, 3.307, 3.309 (2013).

9.  The criteria for service connection for a right hand disability have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5103, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in February 2009, April 2009, and July 2009 that fully addressed all notice elements and were sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content, as to all claims.  With respect to the Dingess requirements, the letter provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date. 

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records (STRs) and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  The Board finds that all necessary development has been accomplished.  The claims file contains STRs and private treatment records.  While the Veteran wrote that he believes that his complete STRs are not of record because there are no records from his last year of service, a March 2009 response from the National Personnel Records Center states that no additional records were available.  An opinion on the Veteran's hearing loss and tinnitus was obtained through VA QTC Services in November 2009.  Findings from the examination report are adequate for the purposes of deciding the claims on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The RO not afford the Veteran a VA examination for the other issues on the basis that there is already sufficient medical evidence to decide the claim and the Board agrees.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  The Board finds that there is no competent evidence of back disability, neck disability, bilateral ear disability, bilateral knee disability, or right hand disability.  While the Veteran has had hemorrhoids and cataracts, there is no credible evidence that they are associated with an in-service event, as discussed below in detail.  Therefore, the Board finds that the evidence of record does not trigger the necessity of an examination in order to decide these claims on the merits.  See 38 C.F.R. § 3.159(c).  As such, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims and no further assistance to develop evidence is required.

II.  Preliminary considerations

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

III.  Higher Ratings

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4 (2013).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155 (2002).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2013).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7 (2013).  Where the appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Thus, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

In evaluating service-connected hearing loss, disability evaluations are derived from a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations of bilateral hearing loss range from noncompensable (0 percent) to 100 percent based on organic impairment of hearing acuity.  Audiological examinations used to measure impairment must be conducted by a state-licensed audiologist and must include both a controlled speech discrimination test (Maryland CNC) and pure tone audiometric tests.  38 C.F.R. § 4.85(a) (2013). 

The Ratings Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I for essential normal acuity through XI for profound deafness) for hearing impairment, based upon a combination of the percent of speech discrimination and the pure tone threshold average which is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.8, Diagnostic Code 6100 (2013).  

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  The audiological examinations addressed the functional limitations related to hearing loss.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2013).  When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2013).

In March 2009 the Veteran wrote that an audiologist who treated him in July 2007 said that he only heard 60 percent of what is said.  The Veteran also wrote that the audiologist said he missed 60 percent of what was said.  This report is not of record, although there are treatment records from the same facility where the Veteran said this treatment occurred. 

In November 2009 VA QTC Services arranged for a private audiologist to review the record.  The audiologist noted that the record did not support the Veteran's report of being told he was only hearing 60 percent of what was being said.  The audiologist noted that February 2002 testing showed speech recognition ability of 84 percent in the right ear and of 80 percent in the left ear.

On a private audiological evaluation in October 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
50
80
85
LEFT
55
50
60
100
100

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 72 percent in the left ear.

On a private audiological evaluation in November 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
50
70
85
LEFT
45
45
55
90
95

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 80 in the left ear.

Since the audiological findings do not show pure tone thresholds at 55 decibels or more at each of the four specified frequencies and do not show 70 decibels or more at 2000 Hertz with 30 decibels or less at 1000 Hertz, exceptional patterns of hearing loss are not shown and the Board will not determine the Roman numeral designation for hearing impairment from Table VIA.  Only Table VI will be used. See 38 C.F.R. § 4.86.

When applying the pure tone averages and speech recognition scores from October 2010 and November 2011 to Table VI, the right ear is assigned a Level IV and the left ear is assigned a Level VI.  The Board then applies those levels to Table VII, which results in a 20 percent evaluation.

Tinnitus is currently rated 10 percent under 38 C.F.R. § 4.87, Diagnostic Code 6260 (2013).  In the instant case the facts are not in dispute.  Resolution of the Veteran's appeal is dependent on interpretation of the regulations pertaining to the assignment of disability ratings for tinnitus.  As explained below, the Board finds that the Veteran is already receiving the maximum schedular disability rating available for tinnitus under the applicable rating criteria.  Regardless of whether the Veteran's tinnitus is perceived as unilateral or bilateral (in one or both ears) the outcome of this appeal does not change. 

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. Court of Appeals for Veterans Claims (Court) held that the pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 6260 required the assignment of dual ratings for bilateral tinnitus. VA appealed this decision to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) and stayed the adjudication of tinnitus rating cases affected by the Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the Court erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a Veteran to a single schedular disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral.  Subsequently, the stay of adjudication of tinnitus rating cases was lifted. 

The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus.  38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award separate schedular evaluations for tinnitus in each ear, or for that matter, an evaluation in excess of 10 percent on any basis, the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

In light of the holding in Fenderson, supra, the Board has considered whether the Veteran is entitled to "staged" ratings for his service-connected bilateral hearing loss, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period has the  bilateral hearing loss been more disabling than as currently rated under the present decision of the Board. 
	
In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the Veteran's bilateral hearing loss and tinnitus.  The rating criteria are thus adequate to evaluate the service-connected disabilities and referral for consideration of extraschedular ratings is not warranted.

Lastly, the Board notes that notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, however, the record does not reflect the Veteran unemployable due to either his service-connected bilateral hearing loss and/or tinnitus.  While the record shows that there may be some interference with some job related activities due to service-connected disabilities, there is no persuasive evidence of unemployability and thus consideration of a TDIU is not warranted.

III.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

A.  Hemorrhoids

The STRs show that in August 1956 the Veteran was treated for hemorrhoids.  On a December 1963 medical history report it was noted that he had hemorrhoids that were corrected.  The STRs do not show further complaints or treatment for hemorrhoids.  The post-service treatment records do not show complaints or treatment for hemorrhoids.  The Veteran wrote in a March 2011 statement that the hemorrhoids are something that never go away and that he treats them with Metamucil and Preparation H.

The Veteran is competent to report having symptoms related to hemorrhoids.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  However, to the extent that the Veteran is claiming current symptomatology since the August 1956 in-service treatment, the Board does not find him to be credible.  In this regard, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The STRs do not show further complaints after August 1956 and the December 1963 note indicates that the in-service hemorrhoids had been corrected.  Because the evidence preponderates against the claim, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

B.  Back Disability, Neck Disability, Bilateral Ear Disability, and Right Hand Condition

The Board notes that the Veteran has not been found to be service connected for a back disability, and that therefore as a matter of law he cannot be found to be service-connected for any other disability on a secondary basis to a back disability.   See 38 C.F.R. § 3.310(a) (2013).  However, service connection for a right hand disability will be considered on a direct basis.  

The STRs show that in July 1960 the Veteran complained of stiff back muscles.  There were no further complaints or treatment for the back during military service.  The STRs do not show any complaints, treatment or diagnoses related to the neck, ears or right hand.  The post-service treatment records do not show any complaints, treatment or diagnoses related to the back, neck, ears or right hand.

The Veteran wrote in a July 2009 statement that in the late 1950s he flew through the jet wash, or blast, of another fighter, causing his aircraft to shake and snapping his vertebrae.  His neck and back were x-rayed and he was taken off of flying status for a time.  In a May 2010 statement he wrote that the real problems did not show up until years later.  He had been treated by a physician that he did not think practiced medicine anymore.  The Veteran wrote in March 2011 that his hand was numb across the thumb and fingers except for the little fingers and that it had been like that since 1960.

The weight of the evidence demonstrates that the Veteran does not currently have a diagnosed back disability, neck disability, ear disability or right hand disability.  The Court has indicated that, in the absence of proof of a present disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is also no basis on which to find that these disabilities have been present at any point during the claim or appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  While the Veteran is competent to report symptoms, the treatment records do not indicate symptomatology related to these disabilities.  See Layno, 6 Vet. App. at 470.  

Since an element for establishing service connection on a direct basis is the Veteran being diagnosed with the claimed disease or injury at any time during the pendency of his appeal and this claimant does not have such diagnoses, the Board finds that entitlement to service connection for a back disability, neck disability, ear disability and right hand disability must be denied.  38 C.F.R. §§ 3.303.

C.  Bilateral Eye Condition, Also Claimed as Cataracts

The STRs do now show complaints, treatment or a diagnosis related to the eyes, including cataracts.  Post-service treatment records show that he was treated for left eye cataracts in June 1996.  In February 2002 he was treated for right eye cataracts.  

The Veteran wrote in March 2009 and May 2010 that he developed cataracts from looking into the sun at high altitudes, and in May 2010 he added that the left eye was starting to haze over again.  An eye disability, to include cataracts, requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  The Veteran's statements on etiology are therefore not afforded probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); citing Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir.2006)) (though the Federal Circuit held that lay evidence may be competent to establish a diagnosis of a condition, it did not state that lay evidence may be used to determine medical etiology).  

The Veteran is competent to report having symptoms related to an eye disability.  See Layno, 6 Vet. App. at 470.  However, the post-service records do not show a diagnosis of an eye disability, including cataracts, for decades after service and he does not argue that he had an eye disability during service or within approximately 30 years of service.  In this regard, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson, 230 F.3d at 1333.  Because the evidence preponderates against the claim, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.

D.  Bilateral Knee Disability

The STRs do now show complaints, treatment or a diagnosis related to the knees.  Post-service treatment records show that in July 1992 the Veteran underwent surgery for a right medial meniscus tear.  He had some anterior instability, indicating perhaps an old anterior cruciate injury.  February 2009 x-rays showed severe tri-compartmental degenerative arthritis.  A March 2010 treatment note indicates that he was to have a total right knee replacement.  February 2011 x-rays showed severe bilateral medial compartment degeneration, right worse than left.  

The Veteran wrote in a March 2009 statement that he tore a ligament in his right knee when taking part in an air show in Charlotte.  He had numerous treatments over the years to inject cortisone and to drain the knee.  The last surgery was in 1992.  

A knee disability requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  The Veteran's statements on tearing a ligament during service are therefore not afforded probative value.  See Jandreau, 492 F.3d at 1376-77; citing Buchanan, 451 F.3d at 1336-37.  The Veteran is competent to report having symptoms related to a knee disability.  See Layno, 6 Vet. App. 465 at 470.  However, to the extent that the Veteran is claiming knee symptomatology since service the Board does not find him to be credible given the lack of complaints in the STRs, including medical history reports completed by the Veteran.  Because the evidence preponderates against the claim of service connection for a bilateral knee disability, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

An initial evaluation in excess of 20 percent for bilateral hearing loss is denied.

An initial evaluation in excess of 10 percent for tinnitus is denied.

Service connection for hemorrhoids is denied.

Service connection for a back disability is denied.

Service connection for a neck disability is denied.

Service connection for a bilateral ear disability is denied.

Service connection for a bilateral eye disability, also claimed as cataracts, is denied.

Service connection for a bilateral knee disability is denied.

Service connection for a right hand disability is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


